Fish, (1. J.
Separate actions were instituted in a city court by two women against a railroad company, for the homicide of an employee of the company. In each suit the right was predicated on alleged relationship as widow to the deceased. Held, that the court did not err, in an equitable suit instituted by the railroad company, in refusing to enjoin the suits in the city court, and to compel plaintiffs to intervene in the equity suit for the purpose of determining which, if either, was the widow of the deceased, with the right in the railroad company to contest the rights of both, and, if neither was shown to be the widow, that both plaintiffs be perpetually enjoined from prosecuting their suits in the city court, but, if one should be -found to be the widow, that her suit in the city court be allowed to proceed and the suit of the other be perpetually enjoined.

Judgment affirmed.


All the Justices concur.

Petition for injunction. Before Judge Summerall. Ware superior court. February 19, 1916.
Wilson & Bennett and Bennet, Twitiy & Reese, for plaintiff.
Paries & Reed and Cratvley, Redding & Crawley, for defendants.